EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard A. Wolf on 2/25/2021.
The application has been amended as follows: 
The claims: 
1-9. (Cancelled)
10.    (Previously Presented) A sound-insulating sponge material, comprising:
a rubber sponge material made of an ethylene-propylene-diene rubber and having a specific gravity range of 0.45 to 0.57; and
a resin coat that coats a surface of the rubber sponge material, the resin coat containing:
silicone resin, and
cellulose fibers dispersed in the silicone resin, wherein: the cellulose fibers are made from a broad-leaved tree bleached kraft pulp, and a content of the cellulose fibers in the resin coat is about 10% by mass, and 

11.    (Previously Presented) The sound-insulating sponge material of claim 10, wherein the cellulose fibers have a specific surface area greater than or equal to 5 m2/g and less than or equal to 600 m2/g.
12.    (Previously Presented) A vehicle sealing material comprising the sound-insulating sponge material of claim 10.
13.    (Previously Presented) The vehicle sealing material of claim 12, wherein the vehicle sealing material is a weather strip.
14.    (Previously Presented) The sound-insulating sponge material of claim 10, wherein the cellulose fibers have a mode at 5 µm or more in a pseudo particle size distribution curve based on the volume measured by laser diffraction.
15.    (Currently Amended) A sound-insulating sponge material, comprising:
a rubber sponge material made of an ethylene-propylene-diene rubber and having a specific gravity of 0.45 or more and 0.57 or less; and
a resin coat that coats a surface of the rubber sponge material, the resin coat containing:
silicone resin, and
cellulose fibers dispersed in the silicone resin, wherein: 
the cellulose fibers are made from a broad-leaved tree bleached kraft pulp, 
a content of the cellulose fibers in the resin coat is about 10% by mass, and 
the cellulose fibers are fibrillated to have a specific surface area greater than or equal to 5 m2/g and less than or equal to 600 m2/g.
16.    (Previously Presented) A vehicle sealing material comprising the sound-insulating sponge material of claim 15.
17.    (Previously Presented) The vehicle sealing material of claim 16, wherein the vehicle sealing material is a weather strip.
18.    (Previously Presented) The sound-insulating sponge material of claim 15, wherein the cellulose fibers have a mode at 5 µm or more in a pseudo particle size distribution curve based on the volume measured by laser diffraction.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are
US 6,742,784 to Sakane et al. (hereinafter “Sakane”), and
US 5,700,845 to Chung et al. (hereinafter “Chung”). 
Sakane discloses a weather strip for an automotive vehicle comprising a main body 4, and a slidably contacting section 2 integrally formed on the main body (abstract; and figures 1 and 2).  The main body is made of ethylene-propylene rubber (EPDM) (column 6, lines 10-15).  The slidably contacting section is formed from a resin matrix and 10 wt% by weight of cellulose fibers dispersed therein (column 6, lines 35-60; table 1, example 3).  The weather strip is excellent in wear resistance, durability during sliding movement and noise generation-preventing effect (column 11, lines 5-10). Sakane fails to disclose the EPDM main body having a specific gravity of from 0.45 to 0.57. 
Chung teaches a weather strip made from an EPDM sponge comprising EPDM, a carbon black and a blowing agent wherein the EPDM has a specific gravity of 0.7 or less (table 6).  
Turning to Applicant’s disclosure, unexpected results were demonstrated over a specific gravity of the rubber sponge material of from 0.45 to 0.57 such that a sound transmission across the sound-insulating sponge material is less than a same sound-insulating sponge material without the cellulose fibers dispersed in the resin coat (figure 6).  
Sakane and Chung are completely silent about unexpectedly better results achieved by the EPDM rubber sponge having a specific gravity of from 0.45 to 0.57.  One of ordinary skill in the art would not expect that such specific gravity would lead to an enhanced improvement of the sound insulating property.  Hence, the specific gravity is considered surprising or unexpected in view of the combined disclosures of the cited references.  
The data formulated in figure 6 are sufficient to rebut the prima facie case and thus supported the non-obviousness thereof.  	 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a sound-insulating sponge material with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788